                                                                                                                                                                                 CONFIDENTIAL
CONFIDENTIAL
FINAL
 
ASSIGNMENT AGREEMENT
 
THIS ASSIGNMENT AGREEMENT ("Agreement") is entered into as of the 15th day of
September, 2006 by and among NBC-NPN Holding, Inc. ("NBC"), a corporation
organized and existing under the laws of the State of Delaware, NON Asset
Acquisitions, Inc., ("AS"), a corporation organized and existing under the laws
of the State of Florida, and NewsProNet Interactive, LLC ("NPN"), a limited
liability company organized and existing under the laws of the State of
Delaware.
 
WHEREAS, NBC loaned NPN the aggregate principal sum of approximately $2.365
million, ("NBC Debt") which debt is evidenced by the agreements listed on
Schedule A attached hereto and which debt is secured by a first-priority
security interest against the assets of NPN as set forth in that certain
Security Agreement by and between NBC and NPN dated on or about September 15,
2000 ("NBC Security"); and
 
WHEREAS, NBC desires to sell, transfer and assign to AS, and AS desires to
acquire from NBC, all of the NBC Debt and the NBC Security on the terms set
forth below;
 
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt of which each
party hereby acknowledges, the parties hereby agree as follows:
 
1. SALE, ASSIGNMENT AND TRANSFER OF RIGHTS
 
1.1           Assignment. Subject to the terms hereof, NBC hereby sells,
transfers, and assigns all of its right, title and interest in and to the NBC
Debt and the NBC Security (collectively, the "Secured Debt") to AS. NBC shall
reasonably cooperate with AS in the execution and delivery of any other
necessary documentation reasonably requested to evidence the sale, transfer, and
assignment noted above, including the delivery and endorsement of the original
promissory notes and security agreement to AS.
 
1.2           Consideration. In consideration for the assignment of the Secured
Debt, AS agrees to execute and deliver the Content License Agreement by and
between AS and NBC and the Securities Purchase Agreement, by and between
Connected Media Technologies, Inc. and NBC, in the same or substantially the
same form as attached hereto as Exhibit A and Exhibit B, respectively.
 
2. WARRANTIES
 
2.1           NBC Organization and Authorization. Seller NBC represents and
warrants to AS that: (a) it is duly organized, validly existing and in good
standing under the laws of Delaware; and (b) it has all requisite power and
authority to enter into this Agreement and each of the related ancillary
agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby.
 
2.2           Validity and Enforceability. The Secured Debt is valid, binding
and fully enforceable in accordance with its terms.
 
2.3           No Contravention. To the best of its knowledge, the execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby and
 
 

--------------------------------------------------------------------------------



CONFIDENTIAL
FINAL
 
 
thereby will not violate any agreement, contract, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to the Secured Debt.
 
2.4           Title; Absence of Litigation or Liens. There is no action, suit or
proceeding of any nature pending, or to NBC's knowledge threatened, by or
against NBC with respect to or involving the Secured Debt. NBC owns the Secured
Debt free and clear of any liens, claims, or encumbrances whatsoever, and knows
of no basis for the assertion of any liens, claims, or encumbrances against the
Secured Debt. The Secured Debt is fully transferable by NBC without restriction
and without payment of any kind to any third party. The Secured Debt is not
subject to any proceeding or outstanding decree, order, judgment, agreement or
stipulation that may affect its validity or enforceability.
 
2.5           Complete Copies of Materials. If it has not done so on the date of
this Agreement, NBC will deliver true and complete copies of each existing
document that has been requested by AS or its counsel in connection with this
Agreement or the transactions contemplated hereby.
 
2.6           Representations Complete. To the knowledge of NBC, none of the
representations or warranties made by NBC contain any untrue statement of a
material fact, or omit to state any material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which made, not misleading.
 
2.7           AS Organization and Authorization. AS represents and warrants to
NBC that: (a) it is duly organized, validly existing and in good standing under
the laws of Florida; and (b) it has all requisite power and authority to enter
into this Agreement and each of the related ancillary agreements to which it is
a party and to consummate the transactions contemplated hereby and thereby.
 
3. GENERAL
 
3.1           Entire Agreement. This Agreement constitutes the entire agreement
of the parties with respect to the assignment of the Secured Debt and to the
extent that this agreement is inconsistent with any prior agreement(s) between
the parties, the terms of this agreement are to control.
 
3.2           Amendment. This Agreement shall not be amended or otherwise
modified except by a written agreement dated subsequent to the date of this
Agreement and signed by both NBC and AS.
 
3.3           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
3.4           No Waiver. No waiver of any breach of any provision of this
Agreement shall constitute a waiver of any prior, concurrent or subsequent
breach of the same or any other provisions hereof, and no waiver shall be
effective unless made in writing and signed by an authorized representative of
the waiving party.
 
3.5           Savings Clause. If any provision of this Agreement shall be held
by a court of competent jurisdiction to be illegal, invalid or unenforceable,
the remaining provisions shall remain in full force and effect.
 
 

--------------------------------------------------------------------------------


 

CONFIDENTIAL
FINAL
 
3.6           Further Assurances. Each party agrees to take such further action
and execute, deliver and/or file such documents or instruments as are necessary
to carry out the terms and purposes of this Agreement.
 
                3.7           Section Headings. The section headings used in
this Agreement are intended for convenience only and shall not be deemed to
supersede or modify any provisions.
 
 3.8          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
 
NBC-NPN HOLDING
INC.                                                               NPN ASSET
ACQUISITIONS, INC.
 
By:  /s/  Bruce
Campbell                                                                    By: 
/s/  Michael R.Moore
 
Name:  Bruce
Campbell                                                                      
Name:  Michael R. Moore
 
Title: 
President                                                                                   
 
NEWSPRONET INTERACTIVE, INC. HEREBY CONSENTS TO THE ASSIGNMENT OF THE SECURED
DEBT TO AS AS SET FORTH ABOVE.
 
NEWSPRONET INTERACTIVE, LLC.

 
By:  /s/ Kent J. Krizik
 
Name:  Kent J. Krizik
 
Title:       VP and GM
 
Date:
 
 
 

--------------------------------------------------------------------------------





CONFIDENTIAL
FINAL
 
 
SCHEDULE A


List of NBC Debt Agreements with NPN
Secured Convertible Promissory Note, dated October 18, 2001
Secured Convertible Promissory Note, dated April 25, 2001
Secured Convertible Promissory Note, dated November 15, 2000
Security Agreement, dated September 18, 2000
Amendment No. 1 to Security Agreement, dated November 15, 2000
Guaranty, dated November 15, 2000
Affidavit and Indemnity Concerning Lost Secured Convertible Promissory Note,
dated September 18, 2000
 
 

--------------------------------------------------------------------------------



CONFIDENTIAL
 FINAL

EXHIBIT A


Copy of NBC Content License with AS
 
 
 
 

--------------------------------------------------------------------------------



CONFIDENTIAL
 FINAL
EXHIBIT B


Securities PurchaseAgreement
 
 
 